 Case 2:20-cv-00138-CJC-AFM Document 27 Filed 06/08/20 Page 1 of 5 Page ID #:196



 1
 2
 3
 4
 5
 6
 7
 8                                  UNITED STATES DISTRICT COURT
 9                                 CENTRAL DISTRICT OF CALIFORNIA
10                                          WESTERN DIVISION
11
      ARASH YAHOUBZADHEH,                                  CASE NO. 2:20-cv-00138-CJC(AFMx)
12
                      Plaintiff,                           ORDER REGARDING SETTLEMENT
13                                                         PROCEDURES, PRE-TRIAL
                         v.                                CONFERENCE AND TRIAL
14
15    LAW SCHOOL ADMISSION
      COUNCIL, INC. ,
16
                    Defendants.
17
18
19          This matter is assigned for all purposes to the Honorable Cormac J. Carney, United States
20 District Judge, Courtroom 7C, United States Courthouse, 350 W. 1st Street, Los Angeles, CA
21 90012.        The Court’s mandatory procedures and requirements for Settlement, the Pre-Trial
22 Conference and Trial are as follows:
23   SETTLEMENT PROCEDURES
24          1.       It is the policy of the Court to encourage disposition of civil litigation by settlement
25   when such is in the best interest of the parties. The Court favors any reasonable means to
26   accomplish this goal. All settlement discussions will be conducted in compliance with Local Rule
27   16-15. The parties must elect one of the settlement procedures outlined in Local Rule 16-15.4.
28   If the parties do not timely file a Notice of Settlement Procedure Selection, the Court may order the
     parties to participate in any of the settlement procedures set forth in the Local Rule. Unless
  Case 2:20-cv-00138-CJC-AFM Document 27 Filed 06/08/20 Page 2 of 5 Page ID #:197



 1   otherwise ordered, no later than forty-five (45) days before the Pre-Trial Conference, the parties
 2   must participate in the selected settlement procedure. The Court may, on its own motion, order the
 3   parties to settlement following the Pre-Trial Conference. Given the high costs of litigation and the
 4   enormous commitment of resources that a trial requires, the parties must explore every option for
 5   resolving their disputes, short of trial. The failure of any party to comply with the local rules and
 6   engage in meaningful settlement discussions may result in the imposition of sanctions against that
 7   noncomplying party.
 8   PRE-TRIAL CONFERENCE
 9          2.     Compliance with the requirements of Local Rule 16 is mandatory. Counsel will
10   lodge carefully prepared Memoranda of Contentions of Fact and Law (which may also serve as the
11   trial briefs) and a Final Pre-Trial Conference Order in accordance with the provisions of Local
12 Rules 16-4 and 16-7. The Memoranda of Contentions of Fact and Law will be served no later than
13 twenty-one (21) calendar days before the Pre-Trial Conference. The Final Pre-Trial Conference
14 Order will be lodged five (5) court days before the Pre-Trial Conference. The form of the Final
15 Pre-Trial Conference Order will be in conformity with the form set forth in Appendix A to the
16 Local Rules.
17   MOTIONS IN LIMINE
18          3.     All Motions in Limine will be heard at the Pre-Trial Conference. The purpose of
19   these motions is to alert the Court to significant evidentiary issues that can be addressed and
20   resolved prior to trial. All Motions in Limine must be filed and served in compliance with Local
21   Rule 6-1. Opposition papers must be filed and served in compliance with Local Rule 7-9. Reply
22   papers must be filed and served in compliance with Local Rule 7-10.
23   STATEMENT OF THE CASE
24          4.     Counsel will prepare a joint statement of the case which will be read by the Court to
25   the prospective panel of jurors prior to the commencement of voir dire. The statement should not
26   be more than two or three paragraphs. The statement will be filed with the Court five (5) court days
27   before the Pre-Trial Conference or one (1) week prior to the trial if the Pre-Trial Conference is
28   waived.

                                                      2
 Case 2:20-cv-00138-CJC-AFM Document 27 Filed 06/08/20 Page 3 of 5 Page ID #:198



 1   EXHIBIT LIST AND EXHIBIT PREPARATION
 2          5.     A joint exhibit list will be prepared in compliance with Local Rule 16-6. The joint
 3   exhibit list will contain the information required by F.R.Civ.P. 26(a)(3)(C). The joint exhibit list
 4   will be filed no later than five (5) court days prior to the Pre-Trial Conference or one (1) week prior
 5   to the trial if the Pre-Trial Conference is waived. In order to produce the joint exhibit list, the
 6   parties will meet and confer sufficiently in advance of the required submission date.
 7          6.     Exhibits are to be delivered to the Courtroom Deputy Clerk not later than 8:30 a.m.
 8   on the first day of trial. All exhibits will be placed in loose leaf binders which are tabbed down the
 9   right side with exhibit numbers. The spine of the notebook is to be marked with the case name and
10   number and the numbers of the exhibits contained therein. The notebooks are to be prepared with
11   an original for the Clerk, which will be tagged with the appropriate exhibit tags in the upper right-
12   hand corner of the first page of each exhibit, and one copy for the Court. Each notebook will
13   contain a list of the included exhibits. The exhibits are to be numbered in accordance with Local
14   Rule 26-3. Counsel may obtain exhibit tags (yellow for plaintiff and blue for defendant) at the
15   Clerk’s Office, Intake Window. Special arrangements for voluminous or over sized exhibits should
16   be made with the Courtroom Deputy Clerk by Wednesday of the week before trial.
17   WITNESS LISTS
18          7.     A witness list will be prepared in compliance with Local Rule 16-5. The witness list
19   will be filed no later than five (5) court days prior to the Pre-Trial Conference or one (1) week prior
20   to the trial if the Pre-Trial Conference is waived. Counsel will submit the names of the witnesses
21   in the order that they are expected to testify, and provide, to the extent possible, an accurate
22   estimate of the time needed for each witness for direct, cross, redirect and re-cross. Counsel will
23   also provide a brief summary of what each witness will testify to. If more than one witness is
24   offered on the same subject, the summary should be sufficiently detailed to allow the Court to
25   determine if the testimony is cumulative.
26   JURY INSTRUCTIONS
27          8.     In a jury trial, jury instructions are to be filed no later than five (5) court days prior
28   to the Pre-Trial Conference or one (1) week prior to the trial if Pre-Trial Conference is waived.

                                                       3
  Case 2:20-cv-00138-CJC-AFM Document 27 Filed 06/08/20 Page 4 of 5 Page ID #:199



 1   The parties must submit joint jury instructions. The parties will meet and confer sufficiently in
 2 advance of the required submission date, in order to prepare the joint jury instructions. The
 3 instructions should be submitted in the order in which the parties wish to have the instructions read.
 4 This order should reflect a single organized sequence agreed to by all of the parties. The Court
 5 insists upon receiving lucid and accurate instructions setting forth the elements of each party’s
 6 claims and defenses.         The instructions should be tailored to the facts of each case.
 7 INSTRUCTIONS WILL BE BRIEF, CLEAR, CONCISE, WRITTEN IN PLAIN ENGLISH,
 8 FREE OF ARGUMENT AND WILL BE ORGANIZED IN A LOGICAL FASHION SO AS TO
 9 AID JURY COMPREHENSION.
10          9.     In the event that agreement cannot be reached, counsel will submit three (3) sets of
11 instructions (with an extra set for the Court’s law clerks) in the following format: (1) the agreed
12 upon instructions; (2) the instructions proposed by plaintiff and opposed by defendant; and (3) the
13 instructions proposed by defendant and opposed by plaintiff. Instructions upon which agreement
14 cannot be reached should reflect the basic disagreements among the parties as to the law. The
15 disputed instructions should be presented to the Court within the framework of the overall set of
16 instructions. The parties should put forth differing versions of disputed instructions, and the Court
17 will select one version.
18          10.    The instructions submitted to the Court must be numbered, and the parties must also
19 submit an unnumbered index. Attribution and case citation for each instruction will be placed on
20 pages following a proposed instruction. For disputed instructions, a party should note its objections
21 to a proposed instruction and its reasons for putting forth its alternative on pages placed after its
22 own alternative instruction.
23   VERDICT FORMS
24          11.    Counsel are to prepare and file a verdict form in accordance with the same procedures
25   as those required for jury instructions. Counsel are to use their best efforts to agree upon a joint
26   verdict form and submit it to the Court no later than five (5) court days prior to the Pre-Trial
27   Conference or one (1) week prior to the trial if the Pre-Trial Conference is waived. If counsel
28   cannot agree as to the form of the verdict, the parties should submit their respective version to the

                                                      4
 Case 2:20-cv-00138-CJC-AFM Document 27 Filed 06/08/20 Page 5 of 5 Page ID #:200



 1   Court on the submission date for the joint verdict form.
 2          12.    Counsel are advised that if any inconsistencies exist between the submission and
 3   lodging dates provided in this Order and the Local Rules, the dates in this Order will govern and
 4   supercede the Local Rules.
 5   SUBMISSION OF PRETRIAL DOCUMENTS TO COURTROOM DEPUTY CLERK
 6          13.    At least one (1) week prior to the pretrial conference, counsel shall email Word
 7   versions of the proposed pretrial documents (i.e. jury instructions, verdict, joint statement of the
 8   case, witness lists, exhibit list, etc.) to the Courtroom Deputy Clerk. Any revised versions of these
 9   documents shall be emailed to the courtroom deputy immediately.
10
11          IT IS SO ORDERED.
12          IT IS FURTHER ORDERED that the Clerk of the Court shall serve, by United States mail,
13   copies of this Order on counsel for the parties in this matter.
14
15   DATED: June 8, 2020
16
17                                                   CORMAC
                                                     CO   AC J.
                                                             J CA
                                                                CARNE
                                                                    EY
                                                                CARNEY
                                                CHIEF UNITED STATES DISTRICT JUDGE
18
19
20
21
22
23
24
25
26
27
28

                                                      5
